Citation Nr: 0944606	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-04 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain with degenerative changes, currently rated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
patellofemoral syndrome, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for a left knee 
patellofemoral syndrome with meniscus tear, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jesse L. Kearney, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to 
January 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claims.  

The Veteran presented testimony before the undersigned 
Veterans Law Judge at a videoconference hearing in February 
2008.  A transcript of the hearing is of record.

The issues were remanded by the Board in November 2008 for 
additional development and to address due process concerns.  
The actions directed by the Board have been accomplished and 
the matters returned for appellate review.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

In a recent case, the Court of Appeals for Veterans Claims 
(CAVC) held that if a claimant or the record reasonably 
raises the question of whether the Veteran is unemployable 
due to the disability for which an increased rating is 
sought, then the issue of whether a total rating based on 
individual unemployability (TDIU) as a result of that 
disability is warranted becomes part of the claim for an 
increased rating.  See Rice v. Shinseki, No. 06-1445 (U.S. 
Vet. App. May 6, 2009).  

In this case, the Veteran claims that he is unable to work as 
a result of his service-connected back and knee disabilities.  
See February 2008 hearing transcript; March 2009 VA 
compensation and pension (C&P) examination report.  Review of 
the claims folder, however, does not reveal that the RO has 
addressed the issue of entitlement to a TDIU.  This must be 
accomplished on remand.  Recent VA treatment records should 
also be obtained.  

In a December 2008 letter, the RO requested the Veteran to 
return seven VA Form 21-4142's that lacked his signature but 
had been submitted by his attorney to obtain records from 
private medical providers.  It does not appear that the 
Veteran responded to this request as the claims folder does 
not contain the seven forms identified by the RO.  As the 
claims must be remanded, the RO should make efforts to obtain 
records from the providers listed in its December 2008 
letter.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate a claim 
for entitlement to a TDIU; (2) the 
information and evidence that VA will 
seek to obtain on his behalf; and (3) the 
information or evidence that he is 
expected to provide.  A copy of this 
notification must be associated with the 
claims folder. 

2.  Obtain the Veteran's treatment 
records from the Central Arkansas 
Healthcare System, dated since April 
2009.  

3.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the seven private medical providers 
listed in the December 18, 2008 RO 
letter.  

4.  Thereafter, readjudicate the claims 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  The 
issue of entitlement to a TDIU must also 
be addressed.  If the decision remains 
adverse to the Veteran, he and his 
representative should be furnished a SSOC 
(including the TDIU issue, if entitlement 
has been denied) and afforded a 
reasonable period of time within which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 


